Mario Pittoni, J.
Motion by the plaintiff for summary judgment denied.
The plaintiff claims that on May 15, 1959 he was driving his automobile in a northerly direction across the Bronx-White-stone Bridge and had come to a halt, behind a line of vehicles which had stopped at the bridge toll booths situated at the northerly or Bronx end of the bridge, when the defendant plowed into the rear of his anto and propelled it forward into the vehicle ahead.
The defendant claims that he was proceeding past, a truck and was crossing into the lane where the. accident happened when he heard the screeching of brakes coming from the plaintiff’s car; and that the plaintiff made a sudden stop and was in a collision with the car ahead of Ms before the defendant collided with the plaintiff’s anto. Triable issues of fact exist which require determination by a trial. The operator of the rear car is not necessarily negligent if it strikes the ear ahead, which stopped without warning (Zwilling v. Harrison, 269 N. Y. 461). Motion denied.